DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on December 12, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 and June 4, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure number 100 in para [0032].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 recites the limitation "the estimated path" in line 6.  There is insufficient antecedent basis for this limitation in the claim, thus claims and 19 are unclear. Therefore the claim is indefinite. For purposes of examination, the Examiner interprets the limitation as the same the estimated path that was determined through a selected path estimation methodology. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20180281814 A1) in view of Julian et al. (20190025853 A1).
Regarding claims 1, 8, 12, and 19: 
With respect to claims 1 and 19, Murray teaches: 
determining a distance between an object and a vehicle; (“detecting one or more objects in the vicinity of the vehicle, with which the vehicle might collide.” [0023], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085]. If the position of the vehicle and the position of another vehicle of object is known, then the distance between them is known) 
selecting a path estimation methodology from a plurality of path estimation methodologies based at least in part on a distance between the vehicle and the object; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
Murray does not teach but Julian teaches activating at least one advanced driver assistance systems ADAS action in response to determining that the object intersects the estimated path (“Reliable path prediction may benefit a number of driving related devices, including ADAS and IDMS devices.” [0005], “methods have been developed in support of ADAS or autonomous driving systems that may produce alerts or driving actions based on information that is available at the current time.” [0036], “For IDMS, driver monitoring, ADAS, autonomous driving systems, and the like, it may be desirable to detect distant objects that may be encountered while driving, including cars, pedestrians, bicyclists, motorcyclists, and other objects.” [0087]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction with Julian’s ADAS for (“improving systems and methods that may depend on path of travel prediction, such as IDMS, driver monitoring, ADAS, and autonomous driving systems, among others.” See Julian [0006]). 

With respect to claim 12
a memory, a processor, and at least one input configured to receive sensor outputs from a plurality of sensors including a vehicle yaw sensor, at least one speed sensor and a plurality of cameras; (“The vehicle 1 has a processor (which may comprise a single processing unit, or a number of connected processing units), and is also equipped with a plurality of vehicle sensors.” [0033], “The vehicle sensors also include a yaw rate sensor.” [0037], “The vehicle sensors include a speed sensor to determine the current speed of the vehicle 1.” [0034], “a lane detection arrangement may include one or more cameras which are positioned to capture images of the region around the vehicle 1” [0038]) 
Murray does not teach but Julian teaches the memory storing an advanced driver assistance systems (ADAS) including an object detection system and a path estimation system, the ADAS being configured to select a path estimation methodology form a plurality of path estimation methodologies in response to the object detection system detecting an object, wherein the detection is based at least in part on a distance between the vehicle and the detected object; (“Reliable path prediction may benefit a number of driving related devices, including ADAS and IDMS devices.” [0005], “methods have been developed in support of ADAS or autonomous driving systems that may produce alerts or driving actions based on information that is available at the current time.” [0036], “For IDMS, driver monitoring, ADAS, autonomous driving systems, and the like, it may be desirable to detect distant objects that may be encountered while driving, including cars, pedestrians, bicyclists, motorcyclists, and other objects.” [0087], “Given the determined object locations and, determined future path of travel either estimated or measured and projected, it may be desirable to determine interactions between the determined path and the detected objects.” [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction with Julian’s ADAS for 

With respect to claim 8, Murray in combination with Julian, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claim 1. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies based at least in part on the distance between the vehicle and the object includes selecting the path estimation methodology based at least in part on the distance between the vehicle and the object and on a rate of travel of at least one of the vehicle and the object; (“the path prediction module predicts that, during the first and second phases of motion 8, 9 (i.e. before the driver takes corrective action), the predicted path of the vehicle 1 will intersect with the position of the further vehicle 14. It should be understood that, in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085]) 

Claims 2-7, 9-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20180281814 A1) in view of Julian et al. (20190025853 A1) in further view of Oh et al. (US 20180174459 A1).
Regarding claims 2-7, 9-11, 13-18, and 20: 
With respect to claims 2, 13, and 20
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claims 1, 12, and 19. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold and selecting a first path estimation methodology in response to the determined distance being less than or equal to the distance threshold; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085]) 
However, Murray does not teach comparing the determined distance to a distance threshold which the determined distance is less than or equal to the distance threshold but Oh teaches (“The controller may be configured to generate the driving path of the subject vehicle using the curvature (f) of the trajectory and the average value (c) of the heading angles and the average value (d) of the locations when the speed of the subject vehicle is less than or equal to a first threshold and a distance of the subject vehicle from the preceding vehicle is less than a second threshold” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Julian’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding thus improving driving safety.” See Oh [0006]). 

With respect to claims 3 and 14, Murray in combination with Julian in combination with Oh, as shown in the rejection above, discloses the limitations of claims 2 and 13. 
The combination of Murray, Julian, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claims 2 and 13. Murray further teaches wherein the first path estimation methodology is a yaw rate only prediction methodology; (“during the first phase, the vehicle 1 will continue on a path at its current speed, or that the vehicle 1 will continue on a path at its current acceleration, and that the current yaw rate of the vehicle 1 will continue, or that the current rate of change of the yaw rate of the vehicle 1 will continue.” [0046]) 

With respect to claims 4 and 15, Murray in combination with Julian, as shown in the rejection above, discloses the limitations of claims 1 and 12. 
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claims 1 and 12. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold and selecting a second path estimation methodology in response to the determined distance being greater than the distance threshold; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach comparing the determined distance to a distance threshold which the determined distance is greater than the distance threshold but Oh teaches (“the controller may be configured to generate the driving path of the subject vehicle using the average value (c) of the heading angles and the average value (d) of the locations when the speed of the subject vehicle is less than or equal to a first threshold and a distance of the subject vehicle from the preceding vehicle is greater than or equal to a second threshold.” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Julian’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

With respect to claims 5 and 16, Murray in combination with Julian in combination with Oh, as shown in the rejection above, discloses the limitations of claims 4 and 15.  
The combination of Murray, Julian, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claims 4 and 15. Murray further teaches wherein the second path estimation methodology estimates a vehicle path based on a combination of vehicle yaw rate and at least one of an additional sensor output and a vehicle location; (“the trajectory of the vehicle 1 during the second phase is calculated based on the combination of the current steering action of the vehicle 1, and the current yaw rate of the vehicle.” [0054], “The vehicle sensors further include a steering angle sensor, to detect a current angle of steering of the vehicle. This may include one or more sensors to determine the angle at which the steering wheel of the vehicle is set, and may alternatively, or in addition, include sensors to determine the angle at which wheels of the vehicle that are involved in steering” [0036], “in addition, the speed sensor may comprise a positioning system such as a GPS system, which measures the rate of travel of the vehicle 1 more directly.” [0034]) 

With respect to claim 6, Murray in combination with Julian in combination with Oh, as shown in the rejection above, discloses the limitations of claim 5.
The combination of Murray, Julian, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claim 5. Murray further teaches wherein the at least one of the additional sensor output and the vehicle location is the additional sensor output, and the additional sensor output comprises at least one of an output of a lane detection system, camera, radar/LIDAR, and GPS; (“vehicle 1 includes a lane detection arrangement, to detect a driving lane in the vicinity of the vehicle 1. As is known in the art, a lane detection arrangement may include one or more cameras which are positioned to capture images of the region around lane detection arrangement may use other sensors such as infra-red sensors, or radar or lidar arrangements.” [0041], “the speed sensor may comprise a positioning system such as a GPS system, which measures the rate of travel of the vehicle 1 more directly.” [0034]) 

With respect to claim 7, Murray in combination with Julian in combination with Oh, as shown in the rejection above, discloses the limitations of claim 5.
The combination of Murray, Julian, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claim 5. Murray further teaches wherein the at least one of the additional sensor output and the vehicle location includes a geographic vehicle location; (“the speed sensor may comprise a positioning system such as a GPS system, which measures the rate of travel of the vehicle 1 more directly.” [0034], A GPS system utilizes geographic information, thus the geographic vehicle location is known) 

With respect to claim 9, Murray in combination with Julian, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claim 1. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold with the distance threshold being a single threshold; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach a distance threshold being a single threshold but Oh teaches (“For example, when the speed of the subject vehicle is less than or equal to a first threshold (e.g., 30 kph) and a distance of the subject vehicle from the preceding vehicle is less than a second threshold (e.g., 60˜70 m)” [0035]) which while does not explicitly teach a single threshold value, teaches both a threshold value being a single value, (“30 kph” see e.g. [0035]), and a threshold value being a range of numbers (“60˜70 m” see e.g. [0035]). Thus, it would have been obvious to a person of ordinary skill in the art to set the distance threshold to a single threshold in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system using a single threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Julian’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

With respect to claim 10, Murray in combination with Julian, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claim 1. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold with the distance threshold being at least partially dependent upon a rate of speed of the vehicle; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; calculating a first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach a distance threshold dependent upon a rate of speed, but Oh teaches (“when the speed of the subject vehicle is less than or equal to the first threshold and the distance of the subject vehicle from the preceding vehicle is greater than or equal to the second threshold, the path of the subject vehicle may be generated using the average value (c) of the heading angles and the average value (d) of the locations.” [0036]) which while does not explicitly teach a distant threshold dependent on the rate of speed, teaches the speed and distance threshold being used to determine the path of the vehicle (see e.g. [0036]). Thus, it would have been obvious to a person of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Julian’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding vehicle based on the driving speed and the yaw rate of the subject vehicle and the relative position of the preceding vehicle with respect to the subject vehicle, and generate a driving path… Once the driving path is generated, the vehicle may be controlled to be driven within the generated driving path. In other words, using a LKAS and HDAS system, the controller may be configured to operate the vehicle to remain within the generated driving path, thus improving driving safety.” See Oh [0006]). 

With respect to claim 11, Murray in combination with Julian in combination with Oh, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Murray, Julian, and Oh teaches a vehicle path prediction system using ADAS and threshold values of claim 10. Murray further teaches wherein selecting the path estimation methodology from the plurality of path estimation methodologies comprises comparing the determined distance to a distance threshold with the distance threshold being at least partially dependent upon a rate of speed of the vehicle, as well as potentially the angle/rate of steering; (“provides a method of predicting a future path of a vehicle, comprising the steps of: sensing a speed, and direction, and yaw rate of the vehicle; sensing a steering angle of the vehicle; sensing a driving lane near the vehicle, or along which the vehicle is being driven; first path prediction, for a first period of time following the current time… calculating a second path prediction, for a second period of time, at least some of which is later than the first period of time… calculating a third path prediction, for a third period of time, at least some of which is later than the second period of time” [0006], “in determining whether or not the predicted future path of the vehicle 1 will intersect with the position of another vehicle, the current speed, acceleration, and direction of the other vehicle may be taken into account to determine the likely future position of the other vehicle.” [0085])
However, Murray does not teach a distance threshold dependent upon a rate of speed and angle/rate of steering, but Oh teaches (“when the speed of the subject vehicle is less than or equal to the first threshold and the distance of the subject vehicle from the preceding vehicle is greater than or equal to the second threshold, the path of the subject vehicle may be generated using the average value (c) of the heading angles and the average value (d) of the locations.” [0036]) which while Oh does not explicitly teach a distant threshold dependent on the rate of speed, Oh teaches the speed and distance threshold being used to determine the path of the vehicle (see e.g. [0036]) and Murray teaches using the steering angle of the vehicle to calculate a path of the vehicle (see e.g. [0006]). Thus, it would have been obvious to a person of ordinary skill in the art to use a distance threshold that is dependent on the rate of speed and rate of steering in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system using a distance threshold partially dependent on the rate of speed and rate of steering of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Julian’s ADAS with Oh’s threshold because (“the controller 40 may be configured to calculate a trajectory of the preceding thus improving driving safety.” See Oh [0006]). 

With respect to claim 17, Murray in combination with Julian, as shown in the rejection above, discloses the limitations of claim 12.
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claim 12. Murray further teaches wherein the ADAS further comprises an automated response system configured to enforce a corrective action in response to the detected object intersecting with the estimated path and the detected distance being less than a threshold; (“the processor will determine that corrective action and/or the activation of safety devices is appropriate, either to try and avoid the collision with the further vehicle 14, or to minimize the risk of harm to the vehicle occupants as the collision occurs.” [0086], “if the vehicle is predicted to encounter a hazardous situation during the first phase of the trajectory, active braking and/or steering may be triggered.” [0124]) 
However, Murray does not teach a distance less than a threshold, but Oh teaches (“The controller may be configured to generate the driving path of the subject vehicle using the curvature (f) of the trajectory and the average value (c) of the heading angles and the average value (d) of the locations when the speed of the subject vehicle is less than or equal to a first threshold and a distance of the subject vehicle from the preceding vehicle is less than a second threshold” [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Murray’s vehicle path prediction and Julian’s ADAS with Oh’s thus improving driving safety.” See Oh [0006]). 

With respect to claim 18, Murray in combination with Julian, as shown in the rejection above, discloses the limitations of claim 12.
The combination of Murray and Julian teaches a vehicle path prediction system using ADAS of claim 12. Murray further teaches wherein the ADAS further comprises an automated response system configured to recommend a corrective action in response to the detected object intersecting with the estimated path and the detected distance being greater than a threshold; (“the processor will determine that corrective action and/or the activation of safety devices is appropriate, either to try and avoid the collision with the further vehicle 14, or to minimize the risk of harm to the vehicle occupants as the collision occurs.” [0086], “Similarly, if the predicted trajectory indicates that the vehicle will encounter a hazardous situation during the second or third phases of the trajectory, one or more warnings may be provided to the driver (for instance, with visual, audible or haptic warnings, as is known in the art)” [0124]) 
However, Murray does not teach a distance being greater than a threshold but Oh teaches (“the controller may be configured to generate the driving path of the subject vehicle using the average value (c) of the heading angles and the average value (d) of the locations when the speed of the subject vehicle is less than or equal to a first threshold and a distance of the subject vehicle from the preceding vehicle is greater than or equal to a second threshold.” [0010]). 
thus improving driving safety.” See Oh [0006]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662